624 So. 2d 824 (1993)
Nathaniel GEORGE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-03385.
District Court of Appeal of Florida, Second District.
September 29, 1993.
James Marion Moorman, Public Defender, Bartow, and John S. Lynch, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Nathaniel George appeals his sentence and specifically challenges certain conditions of community control which the trial court failed to pronounce orally at the sentencing hearing. We agree with George and strike special conditions 6, 13, and 14.
A trial court must pronounce in open court special conditions of probation. Olvey v. State, 609 So. 2d 640, 643 (Fla.2d DCA 1992) (en banc) (quoting Tillman v. State, 592 So. 2d 767 (Fla.2d DCA 1992)). Conditions not pronounced orally must be struck. Arnold v. State, 596 So. 2d 486 (Fla.2d DCA 1992). A review of this record reflects that George is correct when he asserts that the trial court did not pronounce in open court special conditions 6, 13, and 14 which the trial court listed in its written order of community control. We are compelled to strike these special conditions.
FRANK, C.J., and RYDER and PARKER, JJ., concur.